Citation Nr: 0831930	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
entire skeletal system.

2.  Entitlement to service connection for shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The appellant had a verified period of active duty for 
training (ACDUTRA) from March 16, 1964 to September 15, 1964.  
National Guard Bureau Retirement Credits Record also shows 
periods of ACDUTRA from August 7, 1965 to August 22, 1965; 
July 15, 1966 to July 31, 1966; July 28, 1967 to August 13, 
1967; July 13, 1968 to July 28, 1968; and June 14, 1969 to 
June 29, 1969.

The appellant is considered a "veteran" of a period of 
"active military...service" from July 28, 1967 to August 
13, 1967 because service connection is now in effect for 
residuals of various injuries resulting from a jeep accident 
during that period.  38 U.S.C.A. §§ 101(2), (22), (23), (24) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) (2007).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
arthritis and shoulder injury.  


FINDINGS OF FACT

1.  The veteran was involved in a jeep accident in August 
1967, while serving on a period of ACDUTRA in the National 
Guard.  Contemporaneous hospital and military records 
document injuries to the head, back, and neck.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has arthritis of the entire 
skeletal system that is related to the August 1967 jeep 
accident.  

3.  The preponderance of the evidence is against a finding 
that the veteran currently has a shoulder disability that is 
related to the August 1967 jeep accident or service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
arthritis of the entire skeletal system are not met.  38 
U.S.C.A. §§ 101(24), 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2007).

2.  The criteria to establish service connection for a 
shoulder disability are not met.  38 U.S.C.A. §§ 101(24), 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in March 2005 that notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
This letter advised the veteran of the evidence VA would 
provide and the evidence he needed to provide.  He was also 
asked to submit any evidence in his possession that he 
believed would support his claim.  The Board acknowledges 
that this letter did not specifically list the issue of 
service connection for a shoulder disability; however, it did 
refer to his claim for generalized arthritis due to a 
training accident, as well as numerous other disabilities 
claimed as due to that accident.  The veteran was notified of 
the evidence needed to substantiate a claim for service 
connection for arthritis and this notification arguably 
satisfies the notice required for the shoulder disability as 
well.  

On review, the claims file does not contain correspondence 
notifying the veteran of the information regarding the 
assignment of disability ratings and effective dates.  
However, as the claim is denied herein, the Board finds that 
the veteran was not prejudiced by the lack of notice and it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Overall, review of the record shows that the veteran has been 
advised of the information necessary to substantiate a claim 
for service connection and has had an opportunity to 
meaningfully participate in the adjudicative claims process.  
He has submitted medical evidence and statements on his 
behalf and has also provided written argument.  Thus, any 
errors or deficiencies regarding notice are considered 
harmless.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains records from the Missouri Adjutant 
General and service treatment and personnel records from the 
National Personnel Records Center (NPRC).  Private medical 
records identified by the veteran have also been obtained.

The veteran was provided VA examinations related to his spine 
and post-traumatic headaches in February 2006.  The Board 
acknowledges that the veteran was not provided examinations 
for the claimed shoulder disability or arthritis of the 
skeletal system and medical nexus opinions were not obtained.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran contends that the August 1967 jeep accident 
caused trauma to his entire body.  He submitted private 
medical statements suggesting a relationship between current 
symptoms and the jeep accident.  As discussed below, however, 
there is no credible evidence that the veteran sustained 
injury to his shoulder or to other joints through his entire 
skeletal system.  For this reason, the Board finds that a 
medical opinion regarding the relationship between any 
current disability and the accident would be speculative and 
lacking in probative value.  Based on this analysis, the 
Board concludes that the requirements for an examination and 
medical opinion are not met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background

Service records show that in August 1967, the veteran was 
riding in the assistant gunner's position participating in 
exercises when his military vehicle overturned causing 
moderate closed head injury, lumbosacral contusion, and mild 
cervical sprain.  Records from St. Gabriel's Hospital show 
the veteran was admitted August 7, 1967 following a jeep 
accident.  At that time, he was complaining of headache and 
pain in the lower back.  X-rays of the cervical spine, 
thoracic spine, lumbar spine, chest, and skull were negative.  
He was discharged August 10, 1967 with final diagnoses of 
cerebral concussion and back and neck contusions.  

Statement of Medical Examination and Duty Status (DA Form 
2173) indicates the veteran was on a period of ACDUTRA at the 
time of the accident.  Report of Investigation, Line of Duty 
and Misconduct Status (DD Form 261) indicates the status as 
INACDUTRA.  Retirement credits record indicates the period in 
July 1967 was ACDUTRA.  On review, it appears the accident 
took place during a two week summer camp.  

Statement from C.H. indicates he was the investigating 
officer for the August 1967 accident.  He stated that a 105 
mm gun mount was rounding a curve and rolled over, killing 
one person.  He remembered that the veteran was taken to the 
hospital but did not recall the extent of his injuries.  He 
indicated he saw the veteran occasionally and he would 
complain of severe pain that he felt was caused by the 
accident.  

On periodic examination in December 1967, the upper 
extremities were reported as normal on clinical evaluation 
and no defects or diagnoses were noted.  On the corresponding 
report of medical history, the veteran denied having 
arthritis or a painful or trick shoulder and the examiner 
indicated there were no residual effects of the vehicle 
accident.  

Records from the veteran's oncologist, Dr. R.P., dated from 
approximately 1999 to 2004 include a diagnosis of severe 
degenerative arthritis.  

Records from Dr. M.C. indicate the veteran underwent a new 
patient evaluation in October 1993.  At that time he reported 
headaches related to a 1967 head injury after a jeep 
accident.  He also reported occasional joint pain and 
nonspecific arthralgias.  Assessment included a history of 
nonspecific myalgias.  In December 1993, the veteran was seen 
with complaints of left shoulder pain consistent with 
bursitis.  In September 1996, the veteran was seen with 
complaints of lumbar and coccyx pain following a recent motor 
vehicle accident.  Notes dated in August 1997 document an 
abnormal bone scan, probably arthritis in nature.  Note dated 
in April 2001 includes an assessment of history of mild 
arthritis symptoms.  Note dated in May 2002 documents 
complaints of increasing arthritic pain in hands and some 
swelling.  Assessment was inflammatory arthritis.  Note dated 
in June 2002 shows complaints of continued severe joint pain 
and myalgias.  Pain was primarily in the shoulders, knees, 
and ankles.  Assessment was arthralgia/myalgia, undetermined 
etiology, rule out underlying rheumatologic disease.  Note 
dated in July 2002 indicates prior bone scan was reviewed and 
showed inflammatory change in the shoulders, knees and ankles 
consistent with degenerative change.  Assessment was 
polyarthralgia, undetermined etiology, possible degenerative 
arthritis.  Subsequent note indicates that bone scan showed 
polyarthritis but no other focal abnormalities.  Assessment 
was inflammatory arthritis, negative laboratory workup.  In 
October 2003, the veteran presented with complaints of 
increased arthritic pain in his hands, knees, and ankles.  He 
was started on Bio-Flex.  Notes dated through January 2005 
show a continued diagnosis of degenerative joint disease.  

Records from Dr. L.F. dated in November 2002 document the 
veteran's complaints of progressive discomfort about several 
joints for 10 years.  The pain was primarily about the 
shoulders, elbows, knees, and ankles.  The veteran reported 
that blood tests for arthritis have all been negative.  The 
physician noted he reviewed the recent bone scan, which 
showed slight increased uptake about the medial ankles and 
lateral knees consistent with degenerative disease and some 
degenerative arthritis about the acromioclavicular (AC) 
joints.  Other areas of increased uptake were noted as 
probably normal for joints.  The physician indicated he 
suspected just osteoarthritis and saw no evidence for an 
inflammatory condition in the rheumatoid family.  

Statement from Dr. L.F. dated in November 2002 indicates he 
thought the veteran had just osteoarthritis with some 
shoulder bursitis and possible rotator cuff disease.

The veteran underwent a rheumatology consultation in April 
2004.  He reported pain from head to toe occurring all of the 
time.  He reported a positive history of trauma to the right 
shoulder, right ankle, and right foot.  Impression included 
fibromyalgia.  The examiner noted the veteran had all of the 
signs and symptoms except tender points and that he has had 
these for over 40 years with progressive worsening over the 
last several years.  

Statement from Dr. M.C. dated in June 2005 indicates that he 
has cared for the veteran since October 1993.  The veteran 
related a history of occasional headaches and arthritic type 
pain and nonspecific arthralgias.  Dr. M.C. indicated some of 
the veteran's symptoms were related to a prior jeep accident.  
Statement from Dr. M.C. dated in August 2005 indicates that 
at the time of his initial evaluation in October 1993, the 
veteran related a history of a prior jeep accident.  He 
suffered trauma to the head with persistent headaches and 
also developed cervical spine arthralgias, which resulted in 
pain in the shoulders and upper extremities consistent with 
potential neuropathy.  Statement from Dr. M.C. dated in 
February 2006 indicates that prior to the motor vehicle 
accident, the veteran did not have significant arthralgias 
and that the onset of his symptoms dates to the motor vehicle 
accident.  

On VA spine examination in February 2006, the examiner noted 
that the veteran appeared to have a generalized arthritis 
throughout the body, but he could not find any chronic 
condition that started at the time of the injury requiring 
treatment throughout the years and he thought the back 
arthritis was secondary to the aging process.  In April 2006, 
after review of the claims file, the examiner indicated it 
was as least as likely as not that the jeep accident was a 
contributing factor for the development of arthritis.  On 
review, it clear from the text of this opinion that the 
examiner was referring to the x-ray findings of arthritis in 
the lumbar and cervical spine (for which service connection 
was subsequently granted) and not to arthritis throughout 
other joints in the body.

II. Analysis

The veteran is seeking service connection for a shoulder 
disability, and for arthritis of joints throughout the 
skeletal system.  He essentially contends that he sustained 
trauma throughout his body in the jeep accident in 1967.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disability 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2007).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.6(a) (2007).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(c) (2007).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2007) 38 C.F.R. § 
3.6(d) (2007).

If a veteran serviced continuously for 90 days or more during 
a period of war or after December 31, 1946, certain chronic 
diseases, including arthritis, shall be service connected 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following discharge from military service.  
See 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods do not apply to ACDUTRA and INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Review of service personnel records indicates the jeep 
accident took place while the veteran was on a period of 
ACDUTRA from July 28, 1967 to August 13, 1967.  The veteran 
is currently service-connected for degenerative joint disease 
(arthritis) of the lumbar and cervical spines, scalp scar, 
and headaches as related to the in-service motor vehicle 
accident.  

On his original claim received in March 2005, the veteran 
reported that the August 1967 accident caused damage to 
various areas of his body, including his shoulders.  In his 
VA Form 9 received in September 2005, he indicated that his 
entire body received trauma in the accident and that the 
arthritic condition of his entire body is a direct result of 
that accident.  He also reported that shortly after the motor 
vehicle accident he started to develop problems in his right 
shoulder and that he had a hard time lifting.  He reported 
continued treatment, to include cortisone shots, but 
indicated that the treating physician passed away and he was 
not able to obtain these records.  

The veteran reports a long history of multi-joint pains and 
medical evidence of record includes diagnoses of arthritis in 
various joints.  Fibromyalgia has also been diagnosed.  
Although evidence suggests the veteran has generalized 
arthritis, workup has been negative for rheumatoid arthritis.  
Private records also show diagnoses of shoulder bursitis and 
possible rotator cuff disease.  

The Board has considered the veteran's lay contentions that 
he sustained trauma to his entire body, including his 
shoulders, at the time of the August 1967 accident.  Although 
the veteran may not be competent to diagnose the underlying 
etiology of symptoms, he is competent as a lay person to 
describe experience pain and other symptoms throughout his 
body.  

Evidence of record, however, shows only complaints related to 
the head, neck, and back, at the time of the initial injury.  
In this regard, the Board finds the contemporaneous 
hospitalization records highly probative.  Service records 
dated in December 1967 also indicate there were no residual 
effects following the accident and the veteran specifically 
denied any shoulder problems.  The earliest post-service 
evidence of any joint complaints is a clinical record dated 
in October 1993, which shows that he reported occasional 
joint pain and nonspecific arthralgias.  Significantly, he 
reported that headaches and left-sided weakness since a 1967 
car accident; however, he also reported other complaints such 
as the occasional joint pain and arthralgias without 
specifying that he had experienced continuous problems since 
that accident.  Similarly, he was seen for left shoulder pain 
consistent with bursitis in December 1993, but he did not 
report having had such pain since the 1967 car accident.

In light of the absence of any complaints related to the 
shoulder, or the skeletal system other than the neck and 
back, at the time of the initial accident, the Board finds 
any recent lay assertions of having sustained trauma 
throughout his body to not be credible.  In reaching this 
conclusion, the Board has considered the decision in Buchanan 
v. Nicholson, 451 F.3d 1331 (2006), wherein the United States 
Court of Appeals for the Federal Circuit determined that the 
Board had erred by finding that a claimant's report of in-
service psychiatric symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints during 
service.  Instead, the Board is relying on examinations 
conducted at the time of the in-service accident in which the 
veteran's complaints were recorded in detail, and separation 
examination conducted shortly thereafter in which he denied 
shoulder problems and it was specifically found that he was 
not experiencing any residuals of the accident.  

The Board acknowledges the private medical statements 
submitted.  While these statements suggest in general terms 
that some of the veteran's symptoms are related to the jeep 
accident, the specific symptoms and/or joints involved are 
not specified.  Additionally, the examiner did not provide 
sufficient medical rationale for these statements and they 
appear to be based on the veteran's reported history, which 
is not supported by the evidence discussed above.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of a claimant's statements regarding medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional).

As noted, in April 2006, after review of the claims file, a 
VA examiner indicated it was as least as likely as not that 
the jeep accident was a contributing factor for the 
development of arthritis.  However, it clear from the text of 
this opinion that the examiner was referring to the x-ray 
findings of arthritis in the lumbar and cervical spine that 
he had previously observed and not to arthritis throughout 
other joints in the body.  In this regard, the Board notes 
that the report of the earlier physical examination conducted 
by that physician reflects diagnoses of degenerative joint 
disease in the cervical spine and lumbosacral spine, but not 
anywhere else, and no other areas of the body were addressed 
in the examiner's report.  Thus, it is clear from the overall 
text that the examiner was not linking arthritis throughout 
the body to the in-service accident, but rather, only 
arthritis of the cervical and lumbosacral spines.  As noted, 
service connection has already been established for 
disabilities of the cervical spine and lumbar spine.

On review, the evidence of record does not establish that the 
veteran currently has arthritis of the entire skeletal system 
or other shoulder disability that is related to the August 
1967 jeep accident.

The Board also acknowledges the August 2005 statement from 
Dr. M.C. that indicates the cervical spine arthralgias caused 
pain in the shoulder consistent with potential neuropathy.  
VA spine examination in February 2006, however, indicates the 
veteran denied radiation from the neck and denied numbness or 
neuropathy.  Medical evidence does not show a confirmed 
diagnosis of any shoulder disability related to service-
connected disability.  

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).  




ORDER

Entitlement to service connection for arthritis of the entire 
skeletal system is denied.

Entitlement to service connection for a shoulder disability 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


